Case 18-55697-lrc    Doc 243     Filed 01/07/20 Entered 01/07/20 08:20:09        Desc Main
                                 Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: January 7, 2020

                                                               _____________________________________
                                                                          Lisa Ritchey Craig
                                                                     U.S. Bankruptcy Court Judge

 _______________________________________________________________


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                         :      CASE NUMBER
                                          :
CASSANDRA JOHNSON LANDRY,                 :      18-55697-LRC
                                          :
                                          :
                                          :      IN PROCEEDINGS UNDER
                                          :      CHAPTER 7 OF THE
       DEBTOR.                            :      BANKRUPTCY CODE

       ORDER RESCHEDULING HEARING AND NOTICE OF HEARING

       On November 26, 2019, the Court granted Debtor’s request to reschedule a hearing

on the Trustee’s Objection to Exemptions (Doc. 153) (the “Objection”) to January 9, 2020,

and directed that, if Debtor sought a further continuance of that hearing, Debtor must notify

the Court and the Chapter 7 Trustee on or before January 3, 2020, and provide updated

documentation including, but not limited to, an affidavit from a healthcare provider

regarding her need for a further continuance. Doc. 234 (the “Order”).
Case 18-55697-lrc     Doc 243     Filed 01/07/20 Entered 01/07/20 08:20:09          Desc Main
                                  Document      Page 2 of 3




       On December 20, 2019, Debtor requested a further continuance of the hearing on the

Objection due to a medical procedure scheduled to be performed on January 9, 2020.

Debtor has also filed an objection to the Trustee’s notice of proposed abandonment of

certain property of the bankruptcy estate (Doc. 237) (the “Notice of Abandonment”).

       Although Debtor failed to comply with the requirements of the Order in that she

failed to file an affidavit of a healthcare provider, the Court will grant Debtor one additional

continuance of the hearing on the Objection.            Debtor is advised that no further

continuances of the hearing on the Objection will be granted without the filing of an

affidavit from a healthcare provider establishing that Debtor is medically unable to attend

court. The Court will not excuse Debtor from a scheduled hearing simply because she has

chosen to schedule another appointment for the same date and time. Further,

       IT IS ORDERED and NOTICE IS GIVEN that the hearing on the Objection is

rescheduled to February 13, 2020, at 10:15 a.m. in Courtroom 1204, United States

Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303;

       IT IS FURTHER ORDERED and NOTICE IS GIVEN that the Court will hold a

hearing on the Notice of Abandonment and Debtor’s objection thereto (Doc. 240) on

February 13, 2020, at 10:15 a.m. in Courtroom 1204, United States Courthouse, 75 Ted

Turner Drive, SW, Atlanta, Georgia 30303.

                                  END OF DOCUMENT

                                               2
Case 18-55697-lrc    Doc 243    Filed 01/07/20 Entered 01/07/20 08:20:09   Desc Main
                                Document      Page 3 of 3




Distribution List

All parties on the Court’s Mailing Matrix




                                            3
